DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
 
Drawings
The drawings were received on 1/26/2021.  These drawings are not approved for entry.
Overall, the drawings are not strictly contrary to what has been disclosed as the invention but do illustrate aspects of geometry that were not shown as part of the original disclosure and/or not described so completely as to be inherent to the original disclosure.  For a disclosure to inherently disclose, it is not enough that a thing might happen one out of twenty times.  For the doctrine of inherency to apply, it must inevitably happen.  Kropa vs. Robbie et al. (CCPA 1951) 187 F2d 150, 88 USPQ 478.


As regards proposed Fig 5, similar consideration applies but even more so in that a gently-curved thread portion referenced at 13 is also included between the lower thread portion that is adjacent to 12 and wherein an angle 18 is measured, and the upper thread portion that is adjacent to 12 and wherein angle 13 is measured.  Reference numerals 14 and 16 both have lines drawn to surfaces outside and geometrically different from the relevant thread portions where angles are dimensioned. In view of other disclosure and written description, it is not clear that the proposed drawing was otherwise shown and described in sufficient detail that the proposed figure is/was inherent to the original disclosure.  Otherwise, it is also noted that reference numeral‘13’ is improperly used to reference two different geometric entities on proposed Fig 5 and is not clear in this regards as to what is shown/described.

The drawings filed on 12/12/2017 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, 
Original Fig 4 is objected to as not being consistent with its use of reference numerals and angle references with the description as provided by the amended paragraph of written description filed 1/26/2021.

Specification
The disclosure is objected to because of the following informalities: Applicant’s amendment to the specification filed on 1/26/2021 corrects many inconsistencies previously noted with respect to the original written description and drawings when that amendment of the specification is read in conjunction with proposed Fig 4.  The amendment to the specification. However, it includes typo wherein the word - - flank - - should be inserted after recitation of “first” at line 5 of that amended paragraph to correlate with antecedent basis provided the term ‘first flank 14’.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 10-13, and 15-19 are allowed.

Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 from which it depends since its limitation is already required by claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Since claim 9 amounts to a substantial duplicate in its limitation to allowed claim 1, the claim should be cancelled.

Response to Arguments
Applicant’s arguments have been fully considered and are reasonably persuasive such that previous grounds of rejection made under 35 U.S.C. 112 are withdrawn.   
The proposed new Figures 4 and 5 and the original disclosure were discussed in telephone interview with Applicant’s representative, Jacob Eisenberg on February 1, 2021.  It was indicated that although the proposed amendments clarified various inconsistencies in the original disclosure, they also raised new issues.  In this regard, it was suggested that since the original disclosure described Fig 4 as showing a cross-section through the threaded pin of Fig 1, the written description might be amended to describe Fig 4 as ‘schematically illustrating a cross section through the pin of Fig 1 whereby thread portions and angles are more clearly shown’.  Since such description more accurately describes the relationship between the figures, and as schematic illustration, Fig 4 does not not necessarily have to illustrate the rounded curvature thread portions of Fig 1.  Accordingly, the relevant thread portions and angles which are illustrated by original Fig 4 can be preserved without risk of adding new matter.  However, the labeling and reference numerals of the Fig 4 should be amended to be consistent and clear with the written description using same. As regards proposed Fig 5, it is addressed herein above but during interview it was also suggested that a Figure of an embodiment having 45 degree interior angle between a first flank portion and the shank did not necessarily have to be provided since claim 1 for example recited a range 

Conclusion
This application is in condition for allowance except for the formal matters described herein above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S.P.N. 6,079,179 discloses similar threaded pin and interlock structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677